Order entered September 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00822-CR

                               ANTWON CARTER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81511-2013

                                           ORDER
       This appeal has been pending for more than one year. Appellant’s brief was originally

due April 1, 2015. On May 28, 2015, we adopted the trial court’s findings regarding confusion

as to who was appointed to represent appellant on this appeal. We further adopted the finding

that Stephanie Hudson is now appellant’s counsel. We ordered appellant to file his brief within

forty-five days. On July 14, 2015, a letter was sent to Ms. Hudson informing her that appellant’s

brief was overdue and directing her to file the brief and an extension motion within ten days.

When appellant’s brief was not filed by July 31, 2015, the Court ordered Ms. Hudson to file the

brief within fifteen days. We warned that failure to do so may result in Stephanie Hudson being

removed as appellate counsel. Nevertheless, to date, Ms. Hudson has neither filed appellant’s

brief nor communicated with the Court regarding the status of the appeal.
       Accordingly, we ORDER Stephanie Hudson removed as appellant’s appointed attorney

of record.

       We ORDER the trial court to appoint new counsel to represent appellant on this appeal.

We further ORDER the trial court to send this Court the order appointing new counsel within

FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; Stephanie Hudson; and the Collin County District

Attorney’s Office.

                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE